Citation Nr: 1638570	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-25 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the service-connected anterior compression fracture of the thoracic and lumbar spine with osteoporosis (hereinafter "spine disability"). 


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from June 1981 to March 2002.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the benefit sought on appeal.

The Veteran and his spouse provided testimony before the Board in July 2016; the transcript has been associated with the electronic (i.e. paperless) record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran last underwent a VA examination to assess his service-connected spine disability in January 2012, more than four years ago.  Since that time, evidence has been added to the record, which suggests that the Veteran's spine disability may have worsened.  Specifically, the Veteran testified to increased pain, muscle spasms, and numbness within the extremities.  He further testified that surgery has been suggested to alleviate his symptoms.  Accordingly, a new VA examination is necessary where there is evidence, including the Veteran's statements that his service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
 
Additional evidence has been added to the electronic record since the July 2013 statement of the case was issued, to include VA outpatient treatment records dated from February 2013 to April 2016, a June 2016 VA peripheral nerves examination, and a July 2016 VA addendum opinion.  This evidence has not been previously considered in a decision by the Veteran's local RO, and he has the right to have the RO review the evidence before the Board does.  Thus, the matter is remanded for issuance of a supplemental statement of the case.  38 C.F.R. §§ 19.31, 20.1304(c). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to determine the severity of his service-connected spine disability.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate this disorder must be reported in detail.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's thoracic and lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the thoracic and lumbar spine.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

The examiner should perform repetitive range of motion testing.  If pain on motion of the thoracic and lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected spine disability expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

A thorough neurologic examination of the Veteran's thoracic and lumbar spine must be performed.  The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected spine disability.  The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes requiring bed rest by a physician, and the frequency and total duration of such episodes over the course of the previous 12 months.

2.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's electronic record.
 
3.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claim on appeal in light of all the evidence of record, to include evidence submitted after the July 2013 statement of the case was issued (notably VA outpatient treatment records dated from February 2013 to April 2016, a June 2016 VA peripheral nerves examination, and a July 2016 VA addendum opinion.)  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




